10/04/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0430



                                 No. DA 20-0430


IN THE MATTER OF:

V.K.B.,

            A Youth.


                                    ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including November 12, 2021 within which to prepare, serve, and file its

response brief.




MPD                                                                   Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           October 4 2021